Citation Nr: 1619112	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach disorder, to include ulcers and gastroesophageal reflux disease.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a transient ischemic attack.

7.  Entitlement to service connection for a heart disorder, including as due to exposure to herbicides.

8.  Entitlement to a compensable evaluation for residuals of a left thumb injury.

9.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to June 1973.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issues of service connection for right ear hearing loss, a stomach disorder, right knee disorder, hypertension, transient ischemic attack, and a heart disorder, as well as the issues of increased ratings for residuals of a left thumb injury and left ear hearing loss, are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's current tinnitus is associated with his service-connected left ear hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 3.310(b).

Here, the Veteran reported that he experiences ringing in the ears.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the existence of a present disability is met for tinnitus.

Regarding the etiology of the Veteran's tinnitus, although a VA examiner in September 2010 opined that it was "less likely than not" that the Veteran's current tinnitus was directly related to his inservice noise exposure, the examiner also opined that the Veteran's tinnitus was "as likely as not" a symptom associated with his service-connected hearing loss.  Based on the foregoing, the Board finds that all elements of service connection for tinnitus, as secondary to service-connected left ear hearing loss, have been met.  38 C.F.R. § 3.310.  Accordingly, service connection is granted for tinnitus, as secondary to service-connected left ear hearing loss.


ORDER

Service connection for tinnitus is granted.


REMAND

At the outset, it appears that there may be some outstanding VA treatment records.  The electronic claims file contains records only in March 2010.  The statement of the case issued in February 2013 notes that VA treatment records from March 2010 to April 2011 were reviewed, but these additional records are not in the evidence of record.  The March 2010 records also indicate that the Veteran was to return in three months.  Accordingly, a remand is required to obtain any outstanding VA treatment records. 

Right Ear Hearing Loss

Regarding the Veteran's claim for service connection for right ear hearing loss, the Veteran was diagnosed with moderate to severe sensorineural hearing loss in the right ear, but a VA examiner's addendum opinion in October 2010 found that only the Veteran's left ear hearing loss was related to military noise exposure.  The examiner indicated that the Veteran's hearing test at separation revealed normal hearing for the right ear and mild hearing loss in the left ear, and that previous tests revealed normal hearing for both ears.  

The Board finds that the examiner's opinion regarding right ear hearing loss is not adequate.  The examiner's opinion was based solely upon the lack of evidence of right ear hearing loss at separation from service.  The fact that hearing loss was not demonstrated during active duty is not fatal to a veteran's claim, and evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The record reflects that service connection is in effect for left ear hearing loss based on a finding of in-service noise exposure.  Therefore, another VA examination is warranted.  

Stomach Disorder

At the outset, the Board has recharacterized the Veteran's service connection claim for ulcers as a claim of service connection for a stomach disorder, to include ulcers and gastroesophageal reflux disease (GERD).  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran was afforded a VA examination in July 2013.  The examiner noted diagnoses of GERD and gastric ulcers.  The examiner then indicated that there were no recent symptoms or diagnostic studies in the medical records of a current stomach ulcer or gastritis condition.  However, the Veteran stated in his February 2016 hearing before the Board that he developed stomach issues in service and continued to have them after leaving service, and currently takes medication for treatment.  An August 1973 VA examination indicates that the Veteran complained of an acid stomach, and treatment records from January 1975, less than two years following separation, reflect that the Veteran was hospitalized for a bleeding duodenal ulcer.  Accordingly, a new VA examination with appropriate diagnostic testing and assessment of disability is necessary.

Right Knee Disorder

At a VA examination in September 2013, the examiner diagnosed degenerative joint disease of the right knee, but opined that it was "less likely than not" related to the Veteran's service, as the Veteran "would not indicate that he developed osteoarthritis from a fall from the 1960's."  However, a rationale for this opinion was not provided.   

Hypertension, Transient Ischemic Attack, Heart Disorder

The Veteran also seeks service connection for hypertension, transient ischemic attack, and a heart disorder.  At his February 2016 hearing before the Board, the Veteran indicated that he had sought treatment at Darnall Army Community Hospital sometime in 1974 or 1975.  The record reflects that in September 2010, a request for records (VA Form 3101) from Darnall Army Community Hospital was made for the year 1974, but no records were located.  While the RO issued a formal finding on the unavailability of treatment records from Darnall Army Community Hospital in December 2010, the Board finds that a remand is required to conduct a search of records from the year 1975.  

Also, the Veteran indicated that he was currently being treated by a private physician for these disorders; as such, on remand, all relevant private treatment records should also be obtained.   

Left Thumb Injury Residuals

The Veteran contends that a compensable evaluation for his service-connected residuals of a left thumb injury is warranted.  The record reflects that the Veteran was last examined in April 2011.  At his February 2016 hearing before the Board, the Veteran indicated he had limited motion and loss of sensation in his left thumb.  There are no other medical records in the electronic claims file since April 2011.  Given that there are no intercurrent treatment notes upon which to assess the severity of the Veteran's condition since his April 2011 examination five years ago, the Board finds that a new examination is necessary in order to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination).

Left Ear Hearing Loss

The Veteran claims entitlement to an initial compensable evaluation for his service-connected left ear hearing loss.  The most recent VA audiology examination of the Veteran was conducted in September 2010.  At his February 2016 hearing before the Board, he testified that the severity of his hearing loss had increased since the last VA examination.  Remand for additional examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The Veteran must be asked to complete a separate form 21-4142 for any private treatment he may identify.  

Specifically, the RO must attempt to obtain: (a) private medical records from the provider treating him for his hypertension, transient ischemic attack, and heart disorder; (b) VA treatment records from the Central Texas Veterans Health Care System, including the Temple outpatient clinic, dated from March 2010 to present; and (c) treatment records from Darnall Army Community Hospital in Fort Hood from 1975.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a new VA audiological examination to determine the etiology of his current right ear hearing loss and the current level of severity of his service-connected left ear hearing loss.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  

Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must describe the functional effects of the Veteran's left ear hearing loss disability in the examination report.

The examiner must provide an opinion as to whether the Veteran's current right ear hearing loss is related to his noise exposure during his military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an appropriate VA examination to determine whether the Veteran has a current stomach disorder, to include ulcers and GERD.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

For any previously diagnosed stomach disorder during the appeal period and any currently diagnosed stomach disorder, the examiner must provide an opinion as to whether such diagnosed disorder is related to the Veteran's active military service.  In doing so, the examiner must specifically consider and discuss the Veteran's service treatment records, including a June 1965 treatment for gastritis; an August 1973 VA examination, where the Veteran complained of an acid stomach; and treatment records from January 1975 which reflect that the Veteran was hospitalized for a bleeding duodenal ulcer.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran's electronic claims file must be returned to the VA examiner that provided the September 2013 opinion for an addendum.  After a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently or previously right knee disorder is related to his military service, to include stepping/falling in a motor pool pit in the mid-1960s, that resulted in using crutches for treatment.  If the examiner finds that the Veteran's current right knee disorder is not the type of disorder that would result from such a fall, the examiner must give a complete rationale as to why.  

If the September 2013 VA examiner is not available or unable to provide the opinion, another VA examination must be conducted.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed right knee disorder is related to the Veteran's active duty service, to include as due to stepping/falling in a motor pool pit in the mid-1960s, that resulted in using crutches for treatment.  If the examiner finds that the Veteran's current right knee disorder is not the type of disorder that would result from such a fall, the examiner must give a complete rationale as to why.   

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded a VA examination to determine the current severity of the Veteran's service-connected left thumb injury residuals.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent physical examination findings must be reported in detail to allow for application of the pertinent VA rating criteria.   

6.  The RO must advise the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

8.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


